Frank Holt, Justice, dissenting. I must respectfully dissent. It is true that the Commission has broad discretion in matters concerning the conservation of wildlife. Hampton v. Ark. State Game & Fish Comm., 218 Ark. 757, 238 S.W. 2d 950 (1951). However, it is well established that the power of the Commission is subject to judicial review and restraint by the courts where, according to the evidence, it exceeds that power. Shellnut v. Ark. State Game & Fish Comm., 222 Ark. 25, 258 S.W. 2d 570 (1953); Ark. State Game & Fish Comm. v. Eubank and Johnson, 256 Ark. 930, 512 S.W. 2d 540 (1974); and Farris v. Ark. State Game & Fish Comm., 228 Ark. 776, 310 S.W. 2d 231 (1958). In the case at bar it appears that the majority relies primarily upon the testimony of appellants’ experts in determining that the chancellor’s finding is against the preponderance of the evidence. The appellees also presented expert witnesses. Mr. Hunter, who had worked as a wildlife biologist for appellant for approximately 14 years, testified that since 1957 he has managed the Wing Mead Farms consisting of approximately 7,000 acres with about 2,000 of these acres in hardwood timber and duck reservoirs. There has been no cutting permitted in this area in at least 35 years and possibly 50 years. His management of the Wing Mead Farms has been so successful that Dr. Glasgow, one of appellants’ principal witnesses, brought one of his wildlife classes from Louisiana State University on a field trip to observe the Wing Mead Farms. According to Mr. Hunter, an uncut forest produces large concentrations of water fowl. He had observed the area in question and testified that approximately 50% of the timber would be cut according to appellants’ proposal. He further testified that, as a result of the proposed cut, “I think it would deteriorate the wildlife habitat.” Appellants’ selective cutting would be beneficial only to deer hunting and would be detrimental to other types of wildlife including duck hunting. The appellees adduced as evidence a publication, “Disappearing Wetlands in Eastern Arkansas,” written by Mr. Trusten Holder. Mr. Holder retired in 1969 after 29 years’ service with the appellant Commission. He is an acknowledged expert and an authority on the subject of his article. In his publication he wrote: Contrary to popular opinion an area does not have to be managed. In fact, most of the real benefits to wildlife and to the general public can be received just by buying a wooded tract and keeping it from being cleared. Wayne Hampton, a witness for the appellees, was of the view that the appellants’ proposed cut would “ruin” the Bayou Meto area as a duck habitat. It is significant that he had once served as a commissioner on the appellant Commission. He is a longtime resident of the general area. According to him, it appeared that approximately~one-half of the trees would be destroyed. Another witness, who is director of the American Duck Hunters Association, testified that he had seen the results of a similar cut on other areas managed by appellant Commission. He described the cut: “I would call it a total destruction of any duck woods that I have ever seen in my life. I was never so amazed as to what we were led to believe that had happened in this area.” The majority summarily rejects and accords little weight to the testimony of duck hunters, most of whom were local landowners or residents. Based upon many years of experience, they were knowledgeable about the results of appellants’ proposed timber cutting. From their observation of the cutting and removing of timber, such as that proposed by appellants, it would be detrimental to and destroy the area as a duck habitat. After review of all the evidence, I am unable to say that the chancellor’s finding is clearly against the preponderance of the evidence and I would affirm. Harris, C.J., and Roy, J., join in this dissent.